Case 2:18-cv-15444-KM-MAH Document 77 Filed 07/12/19 Page 1 of 3 PageID: 1404



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
____________________________________
                                     :
JUUL LABS, INC.,                     :   Civil Action No. 18-15444 (KM) (MAH)
                                     :
             Plaintiff,              :
                                     :
      v.                             :   ORDER
                                     :
4X PODS, et al.,                     :
                                     :
             Defendants.             :
____________________________________:

        THIS MATTER having come before the Court by way of a series of discovery disputes

between the parties concerning the adequacy of Defendants’ document production;

        and the Court having considered the parties’ submissions filed on May 1, 2019 [D.E. 58],

May 8, 2019 [D.E. 61], May 20, 2019 [D.E. 64], and May 29, 2019 [D.E. 70];

        and the Court having also held a telephone conference with the parties on the record on

May 7, 2019;

        and the having reviewed the applicable law;

        and for the reasons set forth in an oral opinion placed on the record, under seal, on July

12, 2019; 1

        and for good cause shown;

        IT IS ON THIS 12th day of July 2019,

        ORDERED that:
        1. To the extent Defendants object to production of additional discovery or renewed
           search efforts on the basis of proportionality, that objection is overruled.

        2. Defendants shall produce provide complete responses to Interrogatories 1-4, 7, and 9.



        1
            A copy of this transcript may be obtained from King Transcription Services (973-237-6080).
Case 2:18-cv-15444-KM-MAH Document 77 Filed 07/12/19 Page 2 of 3 PageID: 1405



      3. Defendants shall produce any and all responsive documents to Requests for
         Production Nos. 1, 3, 5, 8-12, 15-23, 26-29.
             a.      Plaintiff's request for discovery concerning communications between
                     Defendants and any government agency, beyond that which Defendants
                     have already produced, is denied without prejudice.
      4. Defendants shall produce all financial documents reflecting the profits and losses
         from January 1, 2018 to January 1, 2019 and balance sheets, including if necessary
         from Defendants' accountant.

      5. Defendants and their counsel shall immediately reinitiate their efforts to search for
         and produce the foregoing discovery, and shall complete any such production of
         responsive material not later than August 15, 2019.

      6. On or before August 15, 2019, Defendants shall file a declaration from Mr.
         Grishayev that addresses the specific efforts made to search for, recover, and produce
         the materials in response to Plaintiff's document-production requests. The
         Declaration shall include, but is not limited to, the following information:

             a.      The custodians interviewed;

             b.      The specific locations searched or reviewed, including any and all e-mail
                     accounts, text message accounts, Skype accounts, and other applications
                     or social-media accounts;

             c.      If any responsive documents have been deleted: (1) identification and
                     description of the deleted document, including a specific indication as to
                     which of Plaintiff's requests for production the document would have
                     responded to, and (2) the date on which the document was deleted;

             d.      To the extent any problems persist with production of Skype messages, the
                     declaration must specifically explain (1) what the specific technical
                     problems are, (2) efforts made to address the problem with Skype
                     Communications S.a.R.L.; (3) efforts made to use a data recovery
                     specialist or vendor to address the issue; (4) whether the problem affected
                     recovery of Skype messages only from Mr. Grishayev, and what efforts
                     were made to collect the content from others such as Michael Tolmach,
                     Jason Liu/Kepler Vape, Defendants’ office manager, or any other officer
                     or employee of Defendants.

         If Plaintiff remains unsatisfied with the results of those renewed efforts, or the
         representations made in Mr. Grishayev's declaration, Plaintiff may depose Mr.
         Grishayev, or take a Rule 30(b)(6) deposition or other appropriate deposition to
         explore in more detail what specifically the Defendants did to preserve, identify,
         locate, and produce the responsive information. Nothing in this ruling precludes
         Plaintiff from taking any other appropriate discovery including from third parties.
Case 2:18-cv-15444-KM-MAH Document 77 Filed 07/12/19 Page 3 of 3 PageID: 1406




      7. Plaintiff's request that the Court require Defendants to retain a discovery vendor to
         collect the ESI and other documents is denied without prejudice to Plaintiff renewing
         this request upon Defendants’ completion of the renewed search efforts and filing of
         the Grishayev Declaration.

      8. Any unresolved issues with written discovery must be brought to the Court’s attention
         by September 15, 2019.

      9. Any motion for leave to amend pleadings shall be filed by October 15, 2019.

      10. All fact discovery shall be completed by November 15, 2019.

      11. Affirmative expert reports shall be served by December 16, 2019.

      12. Responding expert reports by January 17, 2019.

      13. All expert discovery shall be completed by March 1, 2019.

      14. Any motion to seal all or part of the Court's Oral Opinion must be filed within thirty
          days of entry of this Order.

      15. There will be a telephone conference in this matter on October 1, 2019, at 11:30
          a.m. Plaintiff's counsel will kindly initiate the conference call.



                                           s/Michael A. Hammer     _______
                                           UNITED STATES MAGISTRATE JUDGE
